Exhibit 10.5

 

[LETTERHEAD OF WOODWORKERS WAREHOUSE, INC.]

 

February 27, 2003

 

Mr. Rick C. Welker

21 East Bay Lane

Plymouth, MA 02360

 

Dear Mr. Welker:

 

Reference is made to the Letter Agreement dated June 21, 2002 (the “Letter
Agreement”) regarding your employment with Woodworkers Warehouse, Inc. (the
“Company”). This letter amends the Letter Agreement as follows:

 

1.    The term of your employment with the Company shall be extended until March
1, 2005 (the “Term”). In the event that the Company terminates your employment
prior to the expiration of the Term (other than for Cause, as such term is
defined in the Letter Agreement), you shall be entitled to receive the severance
consideration described in the Letter Agreement; provided, however, that in
exchange for and as a condition to the Company’s obligation to pay such
severance consideration, you hereby agree to execute and deliver a release, in a
form satisfactory to the Company, of all claims you may have against the Company
and its affiliates arising out of your employment with the Company or the
termination thereof, including but not limited to a release of all claims of
discrimination. The Company agrees to deliver such release to you at or about
the time it delivers the notice of termination and you agree to execute and
deliver such release to the Company within twenty-one (21) days thereafter. If
you fail to execute and deliver such release as provided for therein, you will
not be eligible to receive any further severance consideration from the Company.

 

2.    Effective as of March 2, 2003, your Base Salary shall be increased to
$195,000.

 

3.    You hereby agree that you will not, without the prior written consent of
the Company and without limitation as to time, divulge, disclose or make
accessible to any other person, any Confidential Information except (a) in the
course of carrying out your duties as Vice President and Chief Financial Officer
of the Company or (b) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order you to divulge, disclose or make
available such information. For purposes of this paragraph 3, “Confidential
Information” means all information that is not known or available to the public
concerning the Company or any subsidiary of the Company including but not
limited to its products, product development, trade secrets, customers,
suppliers, finances, and business plans and strategies. Information known or
available generally within the trade or industry of the Company shall be deemed
to be known or available to the public.



--------------------------------------------------------------------------------

Exhibit 10.5

 

The foregoing amendments to the Letter Agreement are conditioned upon your
delivery to the undersigned of a fully-executed copy of this letter, evidencing
your acceptance of these terms.

 

Please contact me directly if you have any questions about the terms of this
letter.

 

Sincerely,

 

/s/ Walter S. Spokowski

Walter S. Spokowski

President and Chief Executive Officer

 

Accepted and Agreed to:

 

/s/ Rick C. Welker

Rick C. Welker